Citation Nr: 1421130	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  11-08 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for a heart condition, to include paroxysmal atrial fibrillation, to include as secondary to hypertension and service-connected diabetes mellitus.

3.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to an effective date earlier than June 3, 2010, for the grant of service connection for PTSD, to include whether there was clear and unmistakable error (CUE) in an October 2008 rating decision that denied service connection for PTSD.

REPRESENTATION

Veteran represented by:	Robert W. Gillikin, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and L.H.


ATTORNEY FOR THE BOARD

B. Ogilvie, Counsel


INTRODUCTION

The Veteran served on active duty from October 1951 to July 1973.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from May 2010 and February 2011 rating decisions of the Roanoke, Virginia, Department of Veterans Affairs (VA) Regional Office (RO).  The May 2010 rating decision denied service connection for a heart condition and declined to reopen a claim of service connection for hypertension.  The February 2011 rating decision granted the Veteran's claim of entitlement to service connection for PTSD, and assigned a 30 percent rating, effective June 3, 2010.

In September 2011, a videoconference hearing was held before the undersigned as to the claims of entitlement to service connection for hypertension and for a heart condition.  A transcript of the hearing is associated with the Veteran's claims file.

This case was before the Board previously in December 2011, when the Board reopened the claim of service connection for hypertension, and remanded the underlying service connection claim, along with the claim of service connection for a heart condition for additional development.  In October 2013, the Board remanded all of the claims above.  A substantive appeal on the issues of an initial rating in excess of 30 percent for PTSD and for an earlier effective date for the grant of service connection for PTSD was received in March 2014; therefore, these issues will be addressed herein.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, and entitlement to service connection for a heart condition, to include paroxysmal atrial fibrillation, to include as secondary to hypertension and service-connected diabetes mellitus are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's PTSD has not been manifested by occupational and social impairment with reduced reliability and productivity.

2.  In an unappealed October 2008 rating decision, the RO denied a claim of entitlement to service connection for PTSD.  

3.  The Veteran's informal claim to reopen a claim of entitlement to service connection for PTSD was received by VA on June 3, 2010.

4.  In February 2011, the RO granted service connection for PTSD and awarded a compensable rating of 30 percent, effective from June 3, 2010, the date of receipt of the Veteran's claim for such disability.

5.  It is not shown that the correct facts, as they were known at the time, were not before VA or that statutory or regulatory provisions extant at the time were incorrectly applied in the October 2008 rating decision that denied service connection for PTSD.


CONCLUSIONS OF LAW

1.  For the entire initial rating period on appeal, the Veteran's PTSD has not met the criteria for an initial disability rating in excess of 30 percent.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for entitlement to an effective date prior to June 3, 2010 for the grant of entitlement to service connection for PTSD have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2013).

3.  The October 2008 rating decision that denied service connection for PTSD did not involve CUE and may not be reversed or amended on the basis of CUE.  38 U.S.C.A. §§ 5101, 5107, 5110, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.105(a), 20.302 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability ratings and effective dates.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Since the February 2011 rating decision on appeal granted service connection for PTSD and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  A January 2014 Statement of the Case (SOC) provided notice on the "downstream" issue of entitlement to an increased rating and an earlier effective date, and readjudicated the matter.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond and supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"). 

Regarding the Veteran's claim of CUE, the VCAA is not applicable to the issue of CUE.  See generally Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding VCAA does not apply to Board CUE motions).  The general underpinning for the holding that the VCAA does not apply to CUE claims is that regulations and numerous legal precedents establish that a review for CUE considers only the evidence which was of record at the time the decision was entered (with exceptions not applicable in this matter).  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001).

VA has a duty to assist a claimant in the development of the claim.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record contains service treatment and personnel records and the report of a September 2010 VA examination.  The Veteran and his representative have not identified any other outstanding relevant evidence.

The Veteran was afforded a VA examination to assess his PTSD in September 2010.  The report of this examination is adequate for rating purposes as it reflects the examiner interviewed and examined the Veteran, reviewed the claims file, and reported the clinical findings in detail.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

The claims were remanded in October 2013 to provide the Veteran with a Statement of the Case, which was provided in January 2014.  Accordingly, the Board finds that there was substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II.  Increased Rating

The RO granted the Veteran's claim of entitlement to service connection for PTSD in a February 2011 rating decision, assigning a 30 percent rating, effective June 3, 2010.  The Veteran maintains that a higher rating is warranted for the initial rating period on appeal.

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The next highest rating of 50 percent is assigned for PTSD under Diagnostic Code 9411 where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

After reviewing the medical and lay evidence of record, the Board finds that the Veteran's PTSD symptoms do not meet the criteria for a 50 percent rating outlined above.  The relevant medical evidence of record pertaining to the initial rating period on appeal includes a September 2010 VA examination.  While the Veteran demonstrated PTSD symptoms of chronic anxiety, intrusive thoughts, and nightmares on VA examination, his symptoms have not resulted in occupational and social impairment with reduced reliability and productivity.  On VA examination, the Veteran reported that he retired in 2002, and started substitute teaching three days per week to have something to do.  He stopped teaching earlier in 2010 due to his back problems, but up until that time, he was doing well in his job.

The Veteran's PTSD symptoms do not result in reduced reliability and productivity.  On VA examination, the Veteran reported chronic anxiety that gives him difficulty relaxing most of the time.  He denied problems with excessively depressed mood, stating that his medication helps with his mood and irritability.  The Veteran reported some sleep problems, and uses Ambien three times per week.  On medication, he will have war-related nightmares once every 10 days (previously, they occurred approximately every other day).  The Veteran denied hypervigilance.  He is able to adequately go to stores, as well as to restaurants without significant emotional difficulties.  He spends his time taking care of household or yard-related tasks, taking care of pets, and running errands.  

The Veteran's PTSD symptoms have had minimal effect on his ability to maintain personal relationships inside and outside of the workplace.  On VA examination, the Veteran reported being married for 20 years and that he and his wife "get along great without significant marital difficulties."  He stays active and busy with his wife, traveling to various locations around the world, such as Puerto Rico, the Azores, Iceland, the Netherlands, and California.  He denied assaultive behavior or suicide attempts.  He has a good relationship with his son, but is somewhat estranged from his daughter (found by the examiner to be unrelated to his PTSD symptoms).  The Veteran reported a couple of casual relationships with other individuals, and he attends church occasionally.

The Veteran's Global Assessment of Functioning (GAF) score during the initial rating period on appeal was 67 (on September 2010 VA examination).  A GAF score of 67 is consistent with mild impairment in social and occupational functioning and is not reflective of moderate or serious social and occupational impairment.  See American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders 46-47 (4th ed. 1994).

In short, the criteria for a 50 percent rating have not been shown for the entire initial rating period on appeal.

The Board has also considered whether any staged rating of the disability is warranted.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board finds that the Veteran's PTSD symptoms have been consistent with a 30 percent rating for the entire relevant time period here on appeal.  The Veteran's key PTSD symptoms-particularly his intrusive thoughts, nightmares, and anxiety-have been longstanding in nature, and the record does not indicate any significant increase or decrease in such symptoms during the appeal period.  Moreover, as explained above, occupational and social impairment more nearly approximating a 50 percent rating has not been shown at any time during the rating period on appeal.  Accordingly, staged ratings are not warranted.

The Board has also considered whether referral for an extraschedular rating is appropriate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (2013).  Related factors include "marked interference with employment" and "frequent periods of hospitalization."  Id. 

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Veteran's PTSD symptoms primarily involve intrusive thoughts, sleep disturbances with nightmares, and anxiety.  Such impairment is contemplated by the rating criteria, and the Veteran has been evaluated on that basis.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (criteria for 30 percent rating include "anxiety . . . chronic sleep impairment").  Further, 38 C.F.R. § 4.130 presents examples of symptoms, and in considering the Veteran's claim, the Board has considered his symptoms as well as his overall level of impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Hence, the rating criteria reasonably describe the Veteran's disability as they provide a suggested list of symptoms but include all psychiatric symptoms that contribute to the Veteran's level of impairment.  In short, there is no indication in the record that the average industrial impairment from the Veteran's PTSD would be in excess of that contemplated by the rating assigned; the Veteran's disability picture is not shown to be exceptional or unusual.  Therefore, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  

In summary, the evidence does not support an initial rating in excess of 30 percent for the Veteran's PTSD, and the claim is denied.

III.  Effective Date

In this case, the Veteran seeks an award of service connection for PTSD prior to June 3, 2010, the effective date assigned by the RO based on the date of receipt of the petition to reopen the claim for this disability.  Specifically, the Veteran requests an effective date of July 31, 2008-the date of the Veteran's original claim for service connection for PTSD.

The Veteran filed a claim for service connection for PTSD that was received by the RO on July 31, 2008.  This claim was denied by an October 2008 rating decision.  The denial was based on the Veteran's lack of diagnosis of PTSD, and the lack of a stressor that was detailed enough to be corroborated.  Although notified of that determination and of his appellate rights approximately one week later that same month, the Veteran did not initiate an appeal or submit any new and material evidence within one year of the denial.  As such, the October 2008 rating decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156, 3.400, 20.302 (2013).

In June 2010, the Veteran submitted a statement that the RO construed as an informal claim for service connection for PTSD.  In February 2011, the RO granted the Veteran's claim of entitlement to service connection for PTSD.  The Veteran filed a Notice of Disagreement in January 2012, and this appeal followed.

A.  Earlier effective date

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2013).  The term "application" or "claim" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (2013). 

The Veteran did not submit a formal or informal claim for service connection at any time subsequent to the October 2008 final decision and prior to June 3, 2010.  He also did not submit any new and material evidence during this time period, and service records that were previously not associated with the claims file were not associated with the claims file at a later time.  38 C.F.R. §§ 3.155, 3.156 (2013).  The Board notes that the Veteran filed a statement in January 2009-within the one-year time period to file a Notice of Disagreement-expressing frustration with VA's decision.  This, however, cannot be construed as a Notice of Disagreement, as the purpose of the Veteran's statement was to provide an explanation of why he was not filing a Notice of Disagreement.  See January 2009 statement ("[m]idway through my letter forwarding a Notice of Disagreement concerning your negative decision about my PTSD, I destroyed it . . . . [y]ou win.  I redirect my PTSD medical attention to my family practice physician.").

Under applicable law, as outlined above, the Board finds that the effective date of the award of service connection for PTSD can be no earlier than June 3, 2010.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii).

The Veteran's claim of entitlement to an effective date prior to June 3, 2010 for the award of entitlement to service connection for PTSD is denied.

B.  Earlier effective date based on CUE

In Russell v. Principi, 3 Vet. App. 310 (1992), the Court set forth a three-pronged test for determining when there is CUE present in a prior decision: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. at 313-14.  See also Bustos v. West, 179 F. 3d 1378, 1380-81 (Fed. Cir. 1999) (to prove CUE, a claimant must show that an error was outcome-determinative, an error that would manifestly have changed the outcome of the prior decision); Hines v. Principi, 18 Vet. App. 227, 235 (2004). 

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined and elaborated on the test set forth in Russell.  In Fugo the Court stated: 
CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error . . . [i]f a claimant-appellant wishes to reasonably raise CUE there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error . . . that, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  It must be remembered that there is a presumption of validity to otherwise final decisions, and that where such decisions are collaterally attacked, and a CUE claim is undoubtedly a collateral attack, the presumption is even stronger. 

Fugo, 6 Vet. App. at 43-44. 

Thus, as a threshold matter, a claimant must plead CUE with sufficient particularity.  Only if this threshold requirement is met does the Board have any obligation to address the merits of the CUE claim.  See Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing denial of CUE due to pleading deficiency and denial of CUE on merits); Luallen v. Brown, 8 Vet. App. 92 (1995).  Here, the Veteran's representative pled CUE with specificity (alleging that the RO overlooked specific evidence of record), and the Board finds that pleading is adequate.  See June 2010 statement.

The Court has also held that allegations that previous adjudications have improperly weighed and evaluated the evidence can never rise to the stringent definition of clear and unmistakable error.  See Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  Similarly, the Court has held that the VA's breach of its duty to assist cannot form a basis for a claim of clear and unmistakable error.  See Tetro v. Gober, 14 Vet. App. 100, 109 (2000); Caffrey v. Brown, 6 Vet. App. 377, 382 (1994). 

Regarding the Veteran's allegation of CUE with the rating decision in October 2008, the Veteran argues that the evidence of record clearly supports his PTSD stressor and a diagnosis of PTSD, noting that "[t]he RO ignored the preponderance of evidence that indicated that [the Veteran] has been and is suffering from PTSD and the associated symptoms of PTSD.  The RO also ignored [the Veteran's] military service records which support his service accomplishments in combat zones in Vietnam, as well as his PTSD stressor's [sic] that are of record."

In this regard, the Veteran's claims file does not indicate that the RO clearly overlooked or ignored evidence that was of record, that the correct facts were not before the adjudicator, or that the law was misapplied.  At the time of the rating decision, the record contained diagnoses of anxiety disorder not otherwise specified, see March-June 2008 VA treatment records, and rule out PTSD, see March 2008 VA treatment record.  There was no diagnosis of PTSD.  Further, the Veteran's personnel records were in the claims file at the time of the October 2008 decision, and while they documented that the Veteran was involved in combat operations in Vietnam, the Veteran's records and DD Form 214 did not indicate that he engaged in "combat with the enemy" nor did they corroborate his alleged stressor of almost falling from a helicopter while serving as a door gunner.

The Veteran has essentially presented an argument of CUE based upon a theory that the RO incorrectly weighed and evaluated the evidence, which does not rise to the stringent definition of CUE.  As noted above, the Court has held that this theory cannot form a basis for a claim of clear and unmistakable error.  See Damrel, 6 Vet. App. at 246 (1994).  Further, there is simply no evidence that the RO ignored evidence of record or committed error that would have resulted in a manifestly different outcome.

For these reasons, the claim for an earlier effective date, on the basis of CUE, is denied.


ORDER

Entitlement to an initial rating in excess of 30 percent for PTSD is denied.

Entitlement to an effective date earlier than June 3, 2010, for the grant of service connection for PTSD, to include whether there was CUE in an October 2008 rating decision that denied service connection for PTSD, is denied.


REMAND

In its December 2011 decision, the Board noted that the issue of whether the January 2008 rating decision denying service connection for hypertension contained CUE had been raised by the record in a statement received in January 2010, but had not yet been adjudicated by the AOJ.  Therefore, the Board found that it did not have jurisdiction over that claim, and referred it to the AOJ for appropriate action.  In October 2013, the Board found that, although it did not have jurisdiction over the claim, the matter was inextricably intertwined with the current claim of service connection for hypertension, as a finding of CUE would render the current service connection claim moot.  Accordingly, consideration of the current claim for service connection for hypertension was deferred until the CUE claim is adjudicated.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together), overruled on other grounds by Tyrues v. Shinseki, 23 Vet. App. 166 (2009) (en banc), aff'd, 631 F.3d 1380, 1383 (Fed. Cir. 2011), vacated and remanded for reconsideration, 132 S. Ct. 75 (2011), modified, 26 Vet. App. 31 (2012).

Similarly, as the Veteran's claim of service connection for a heart condition is being claimed, in part, as secondary to hypertension, consideration of whether the Veteran is entitled to service connection for a heart condition was also deferred pending resolution of that claim.  In its October 2013 remand, the Board requested that the RO adjudicate the CUE claim to ensure that the Board could continue with adjudication of the inextricably intertwined claims over which it has jurisdiction.

In January 2014, the RO issued a Supplemental Statement of the Case (SSOC) on the issues currently on appeal.  In the SSOC, the RO adjudicated whether there was CUE in the January 2008 rating decision that denied entitlement to service connection for hypertension.  Unfortunately, as this is a separate pending claim, a Rating Decision must be issued to afford the Veteran proper notice and due process.  38 C.F.R. § 3.103(b)(1) (2013); see 38 C.F.R. § 19.31(a) ("In no case will a [SSOC] be used to announce decisions by the [AOJ] on issues not previously addressed in the [SOC].").  As such, the adjudication performed in the body of the January 2014 SSOC is not adequate to satisfy this remand request.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that a remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Adjudicate, by issuance of a Rating Decision or Simplified Notification Letter, the matter of whether there was CUE in the January 2008 rating decision's denial of service connection for hypertension.

2.  After the above development has been completed, re-adjudicate the Veteran's service connection claims.  If any remains denied, issue an appropriate SSOC and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


